DETAILED ACTION
This Office Action is in response to the Application Ser. No. 16/747,037 filed on January 20, 2020. Claims 1-12 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on European application Ser. No. 19153090.6 filed on January 22, 2019. Receipt of the certified copy of the European application on February 21, 2020, is hereby acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “506” has been used to designate both “Controller” and “Outgoing Notifications Queue Manager” in Figure 5.  The Examiner suggests amending Figure 5 to label “Controller” with reference character “505” to overcome the objection. 

Claim Objections
Claim 1 is objected to because of the following informalities:
regarding Claim 1, the term “said container” recited in line 8 should be “said at least one container”.
Appropriate correction is required.

Claim Interpretation
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP 2111.04 II.

Regarding method Claim 5, the following limitations recite steps that are performed only upon certain conditions being met:
whether an object, for which a new change notification is to be generated, is already present in the container map and the already present change information is the "object added" information and when it is and the new object change information is: a) object updated information - then the object added information is kept; b) object removed information - then the change information is removed from the container (emphasis added).”
Given its broadest reasonable interpretation, Claim 5 does not require either of the actions, i.e., “then the object added information is kept” and “then the change information is removed from the container”, to be performed as they are subject to conditions that are not required to be met by the claim, i.e., an object for which the new change notification is to be generated “is already present in the container map and the already present change information is the ‘object added’ information”.

Regarding method Claim 6, the following limitations recite steps that are performed only upon certain conditions being met:
“the steps of verifying whether an object, for which a new change notification is to be generated, is already present in the container map and the already present change information is the "object updated" information and when it is and the new object change information is: a) object updated information - then the information is not modified; b) object removed information - then the object removed information is kept (emphasis added).”
Given its broadest reasonable interpretation, Claim 5 does not require either of the actions, i.e., “then the information is not modified” and “then the object removed information is kept”, to be performed as they are subject to conditions that are not 

Regarding method Claim 7, the following limitations recite steps that are performed only upon certain conditions being met:
“the steps of verifying whether an object, for which a new change notification is to be generated, is already present in the container map and the already present change information is the "object removed" information and when it is and the new object change information is: a) object added information - then the object updated information is kept (emphasis added).”
Given its broadest reasonable interpretation, Claim 7 does not require the action, i.e., “then the object updated information is kept”, to be performed as it is subject to conditions that are not required to be met by the claim, i.e., an object for which the new change notification is to be generated “is already present in the container map and the already present change information is the ‘object removed’ information”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a Communication Module... configured to facilitate communication between the system and clients”, “a Containers Map Manager (502) responsible for managing a containers map”, “a Change Information Merger Module (508) configured to merge information” and “an Outgoing Notifications Queue Manager (506) responsible for managing”  in Claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “providing (601) a plurality of data objects in a database” in line 3. The relationship between “a plurality of data objects” and “media objects” recited in the preamble of the claim is unclear, rendering the claim indefinite. In particular, it is unclear whether a distinction should be drawn between “data objects” 
Additionally, Claim 1 recites the limitation “providing (602) at least one container comprising at least one object” in line 4. The relationship between “at least one object” recited here and the “plurality of data objects in a database” introduced earlier in the claim is unclear, rendering the claim indefinite. Specifically, it is unclear whether the “at least one object” is one of the plurality of data objects in the database or is unrelated to the plurality of data objects in the database.
Further, Claim 1 recites the limitation “for each subscribed client providing (605) a push notification, comprising metadata of said container's objects, informing that said container's data has changed” in lines 9-11. The relationship between “each subscribed client” recited here and “a client device” introduced earlier in the claim is unclear, rendering the claim indefinite. In particular, it is unclear whether a distinction should be drawn between “a client device” and a “client”, or whether the terms are being used interchangeably to refer to the same element. Additionally, the relationship between “said container’s data” and “said container’s objects” is unclear, rendering the claim indefinite. In particular, it is unclear whether a distinction should bet drawn between “said container’s objects” and “said container’s data” or whether the terms are being used interchangeably to the same element.
Dependent Claims 2-12 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.

Additionally, Claim 3 recites the limitation “wherein said a container map is provided being a structure, which holds information about all containers which are 
Dependent Claims 4-7 are rejected for the reasons presented above with respect to rejected Claim 3 in view of their dependence thereon.

Additionally, Claim 5 recites the limitation “the steps of verifying whether an object, for which a new change notification is to be generated, is already present in the container map and the already present change information is the "object added" information and when it is and the new object change information is: a) object updated information - then the object added information is kept; b) object removed information - then the change information is removed from the container” in lines 1-8. This limitation is difficult to understand as currently written. There is insufficient antecedent basis for the terms “the already present change information”, “the ‘object added’ information”, “the new object change information”, and “the change information” in the claims. Additionally, the relationship between “the already present change information” and “the change information” is unclear, rendering the claim indefinite. In particular, it is unclear whether a distinction should be drawn between “the already present change information” and “the change information” or whether the terms are being used 

Additionally, Claim 6 recites the limitation “the steps of verifying whether an object, for which a new change notification is to be generated, is already present in the container map and the already present change information is the "object updated" information and when it is and the new object change information is: a) object updated information - then the information is not modified; b) object removed information - then the object removed information is kept” in lines 1-7. This limitation is difficult to understand as currently written. There is insufficient antecedent basis for the terms “the already present change information”, “the ‘object updated’ information”, “the new object change information”, and “the information” in the claims. Additionally, the relationship between “the information” and “the already present change information”, “the ‘object updated’ information”, and “the new object change information” is unclear, rendering the claim indefinite. In particular, it is unclear whether “the information” refers to any of these other terms recited in the claim, to “information” recited in an earlier claim, or to different information altogether. Further, it is unclear what condition(s) the phrase “when it is” is referring to, rendering the claim indefinite.

Additionally, Claim 7 recites the limitation “the steps of verifying whether an object, for which a new change notification is to be generated, is already present in the container map and the already present change information is the "object removed" information and when it is and the new object change information is: a) object added information - then the object updated information is kept” in lines 1-6. This limitation is 

Additionally, Claim 8 recites the limitation “wherein the containers have a priority of processing assigned wherein the most important objects are transferred first and all the other objects are transferred according to the round robin algorithm” in lines 1-3. There is insufficient antecedent basis for the terms “the most important objects”, “the other objects”, and “the round robin algorithm” in the claims.

Additionally, Claim 9 recites the limitation “wherein the push notification sent to each client (403) comprises a sequence number, which is a value associated with the client and is incremented before a notification is sent to that client” in lines 1-3. The relationship between “a notification” recited in line 3 and “the push notification” recited earlier in the claim is unclear, rendering the claim indefinite. Specifically, it is unclear whether “a notification” should be interpreted as referring to the same element.

Additionally, Claim 12 recites the limitation “an Outgoing Notifications Queue Manager (506) responsible for managing the outgoing queue notifications under control of the Controller (505) configured to execute all steps of the method according to claim 1” in lines 14-16. There is insufficient antecedent basis for the term “the outgoing queue notifications” in the claims.

Regarding Claim 12, the claim limitations “a Communication Module... configured to facilitate communication between the system and clients”, “a Containers Map Manager (502) responsible for managing a containers map”, “a Change Information Merger Module (508) configured to merge information” and “an Outgoing Notifications Queue Manager (506) responsible for managing” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a “Communication Module (503), a “Containers Map Manager (502)”, a “Change Information Merger Module (508)”, and an “Outgoing Notifications Queue Manager (506)” are illustrated in figure 5 and described on page 10 of the specification in lines 5-23, the specification fails to disclose sufficient corresponding structure for each of the respective elements (e.g., the computer and the algorithm) that performs the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 12 is rejected as failing to have adequate written description for the claim elements invoking interpretation under 35 U.S.C. 112(f) as set forth in the rejection of Claim 12 under 35 U.S.C. 112(b) in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding Claim 10,  “[a] computer program comprising program code...” is recited. “A computer program”, e.g.., software, is not a statutory category of invention. Therefore, the claim is directed to non-statutory subject matter.

Regarding Claim 11, “[a] computer readable medium storing computer-executable instructions...” is recited. While the instructions comprised on the computer §2106.

Examiner’s Note 
The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 112(b). Presently, the pending claims do not adequately reflect what the disclosed invention is. In light of the precedence set forth in In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the Examiner applies cited art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution. Such interpretations of the claims versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth supra. Any claim not objected or rejected in view of art does not ascribe allowable subject matter, but remains pending and rejected under their respective titles supra.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 10 and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rashid et al., Pub. No. US 2016/0028811 A1, hereby “Rashid”.

Regarding Claim 1, Rashid discloses “A method for synchronization of media objects between devices (Rashid paragraphs 6 and 18: a method for synchronizing one or more objects, such as music or video files, to a plurality of synchronization clients), the method being characterized in that it comprises the steps of:
providing (601) a plurality of data objects in a database (Rashid fig. 3 and paragraphs 18, 20 and 35: database 360 storing media objects, such as music or video files);
providing (602) at least one container comprising at least one object (Rashid fig. 3 and paragraphs 18, 20 and 35: Folders #1-9);
receiving (603) a notification that at least one of the objects of said at least one container has changed (Rashid figs. 3 and 4a and paragraph 36: synchronization server 320 receives notification from local synchronization client 340a of Client Device A that the contents of Folder #5 have changed);
(Rashid figs. 3 and 4b and paragraphs 23 and 36: synchronization server 320 identifies Client Devices B, C and D as having registered to be notified of changes to Folder #5); and
for each subscribed client providing (605) a push notification, comprising metadata of said container's objects, informing that said container's data has changed (Rashid figs. 3 and 4b and paragraphs 17, 23, 36 and 41: synchronization server 320 notifies Client Devices B, C and D of the changes to Folder #5 by pushing metadata of the folder contents to the devices).”

Regarding Claim 10, Rashid discloses all of the limitations of Claim 1.
Additionally, Rashid discloses “A computer program comprising program code means for performing all the steps of the computer-implemented method according to claim 1 when said program is run on a computer (Rashid paragraph 33: the methods are embodied in software and performed by a computer system executing the software).”

Regarding Claim 11, Rashid discloses all of the limitations of Claim 1.
Additionally, Rashid discloses “A computer readable medium storing computer-executable instructions performing all the steps of the computer-implemented method according to claim 1 when executed on a computer (Rashid paragraph 33: a computer-readable storage medium for storing computer-executable software instructions embodying the methods).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 10-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kathuria et al., Pub. No. US 2018/0004829 A1, hereby “Kathuria”, in view of Rashid.

Regarding Claim 1, Kathuria discloses “A method for synchronization of media objects between devices (Kathuria paragraph 6: a method for database replication between client devices), the method being characterized in that it comprises the steps of:
providing (601) a plurality of data objects in a database (Kathuria fig. 3 and 13 and paragraphs 25, 27, 56 and 152-153: a database comprising a plurality of objects is replicated in a server data store);
providing (602) at least one container comprising at least one object (Kathuria fig. 3 and paragraphs 56-57: "Objects may be organized into collections, wherein a collection bundles together related objects.");
receiving (603) a notification that at least one of the objects of said at least one container has changed (Kathuria figs. 4 and 9A and paragraphs 78-79, 114-118 and 130: server database management component 340 detects a collection change 410, i.e., change to an object in the collection, wherein collection change 410 may be received from changing device 420);
verifying (604) whether a client device has subscribed for notifications regarding changes concerning said container (Kathuria figs. 4 and 9A and paragraphs 58, 60, 69, 79-81 and 114-118 update queue management component 360 identifies one or more client devices, e.g., client device 320, subscribed to update queue 365 associated with the collection); and
for each subscribed client providing (605) a push notification... informing that said container's data has changed (Kathuria figs. 4 and 9B and paragraphs 28, 60, 69, 81 and 83: update queue management component 360 sends push notifications to the subscribed client devices indicating a collection update is available).”
However, while Kathuria discloses sending push notifications to subscribed client devices to alert them to changes in the subscribed collection (Kathuria paragraphs 28, 60, 69, 81 and 83), Kathuria does not explicitly disclose “for each subscribed client providing (605) a push notification, comprising metadata of said container's objects, informing that said container's data has changed (emphasis added).”
In the same field of endeavor, Rashid discloses “for each subscribed client providing (605) a push notification, comprising metadata of said container's objects, informing that said container's data has changed (Rashid figs. 3 and 4b and paragraphs 17, 23, 36 and 41: synchronization server 320 notifies Client Devices B, C and D of the changes to Folder #5 by pushing metadata of the folder contents to the devices).”
Kathuria include metadata of the objects in the collection in the push notification sent to the subscribed client devices as taught by Rashid because doing so constitutes applying a known technique (pushing metadata of the contents of a folder to clients subscribed to the folder when the folder contents have changed) to known devices and/or methods (a method for database replication between client devices) ready for improvement to yield predictable and desirable results (notifying the subscribed client devices of the update to the collection). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 2, the combination of Kathuria and Rashid discloses all of the limitations of Claim 1.
Additionally, Kathuria discloses “awaiting confirmations (124) of the push notifications received by the respective clients (Kathuria figs. 5 and 9B and paragraphs 88-89 and 122-123: server database management component 340 receives update acknowledgement 570 from each client device that received a push notification indicating the availability of the collection update 470, the acknowledgement indicating the client device has received and stored the collection update 470).”

Regarding Claim 3, the combination of Kathuria and Rashid discloses all of the limitations of Claim 1.
Additionally, Kathuria discloses “wherein said a container map is provided being a structure, which holds information about all containers which are being monitored by clients and information about changes of objects belonging to that (Kathuria figs. 3 and 4 and paragraphs 58, 60, 65 and 69: update queue management component 360 maintains an update queue 365 associated with each object collection, the update queue 365 comprising a data structure that stores an indication of the client devices that are subscribed to the object collection and a representation of updates to the object collection in a linear order – while not explicitly stated, update management component 360 would necessarily maintain a table, list or other data structure comprising an indication of all update queues 365 maintained by the update queue management component 360, i.e., a container map).”

Regarding Claim 4, the combination of Kathuria and Rashid discloses all of the limitations of Claim 3.
Additionally, Kathuria discloses “wherein said information about changes of objects belonging to that container is one of the following: - an object was added to the container; - an object belonging to the container was updated; - an object was removed from the container (Kathuria figs. 4 and 6 and paragraphs 58, 60, 79, 91 and 94-96: a collection change may include addition of a new object to a collection or a change to an existing object in the collection).”

Regarding Claim 10, the combination of Kathuria and Rashid discloses all of the limitations of Claim 1.
Additionally, Kathuria discloses “A computer program comprising program code means for performing all the steps of the computer-implemented method according to claim 1 when said program is run on a computer (Kathuria paragraphs 6 and 142: computer executable instructions implementing a method for database replication between client devices).”

Regarding Claim 11, the combination of Kathuria and Rashid discloses all of the limitations of Claim 1.
Additionally, Kathuria discloses “A computer readable medium storing computer-executable instructions performing all the steps of the computer-implemented method according to claim 1 when executed on a computer (Kathuria paragraphs 6 and 142: a computer-readable storage medium comprising computer executable instructions implementing a method for database replication between client devices).”

Regarding Claim 12, the combination of Kathuria and Rashid discloses all of the limitations of Claim 1.
Additionally, Kathuria discloses “A system for synchronization of media objects between devices (Kathuria fig. 12 and paragraphs 7 and 137-140: computing architecture 1200 implementing a method for database replication between client devices), the system being characterized in that it comprises:
a data bus (501) communicatively coupled to a Memory (504) as well as other components of the system so that they may be managed by a Controller (505) (Kathuria fig. 12 and paragraph 140: system bus 1208 connected with system memory 1206 and processing unit 1204);
a Communication Module (503) is configured to facilitate communication between the system and clients that register in a Subscriptions Register (507) by (Kathuria fig. 12 and paragraphs 69 and 149: network adapter 1256, which facilitates communication with remote computers 1248, e.g., client device 320, that has registered to receive push notifications associated with an object collection);
a Containers Map Manager (502) responsible for managing a containers map according the notifications from an underlying database (Kathuria figs. 3 and 4 and paragraphs 58, 60, 65 and 69: update queue management component 360, which maintains an update queue 365 associated with each object collection, the update queue 365 comprising a data structure that stores an indication of the client devices that are subscribed to the object collection and a representation of updates to the object collection in a linear order – while not explicitly stated, update management component 360 would necessarily maintain a table, list or other data structure comprising an indication of all update queues 365 maintained by the update queue management component 360, i.e., a container map);
a Change Information Merger Module (508) configured to merge information comprised in the containers map (Kathuria fig. 6 and paragraphs 69-70 and 97-98: server database management component 340 updates object collection store 343, which maintains the current state of all object collections supported by the replicated database system 100, based on collection updates 670 received from collection update queues 365, i.e., merges the information comprised in update queues 365 associated with each of the object collections);
an Outgoing Notifications Queue Manager (506) responsible for managing the outgoing queue notifications under control of the Controller (505) configured to execute all steps of the method according to claim 1 (Kathuria fig. 4 and paragraphs 28, 60, 69, 81, 83, 85 and 121: update queue management component 360, which pushes collection update 470 to each of the client devices subscribed to update queue 365).”

Claims 5-7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kathuria and Rashid in view of Motwani et al., Pub. No. US 2020/0201837 A1, hereby “Motwani”.

Regarding Claim 5, the combination of Kathuria and Rashid discloses all of the limitations of Claim 4.
However, while Kathuria discloses that that the update queue management component maintains an update queue associated with each object collection that stores an indication of the client devices that are subscribed to the object collection and a representation of updates to the object collection in a linear order (Kathuria figs. 3 and 4 and paragraphs 58, 60, 65 and 69), the combination of Kathuria and Rashid does not explicitly disclose “verifying whether an object, for which a new change notification is to be generated, is already present in the container map and the already present change information is the "object added" information and when it is and the new object change information is: a) object updated information - then the object added information is kept; b) object removed information - then the change information is removed from the container.”
In the same field of endeavor, Motwani discloses “verifying whether an object, for which a new change notification is to be generated, is already present in the container map and the already present change information is the "object added" information and when it is and the new object change information is: a) object updated (Motwani figs. 2 and 5 and paragraphs 34-35, 47 and 60-61: database server 205 determines whether the changed data object is listed in an object user map, i.e., whether the object corresponding to the change data object is already listed in the object user map, and if not, processing ends).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kathuria, as modified by Rashid, to abort further processing of collection update notifications when it is determined that there are no subscribers to the update queue associated with an object collection for which a collection change was received as taught by Motwani. One of ordinary skill in the art would have been motivated to combine aborting further processing of collection update notifications when it is determined that there are no subscribers to the update queue associated with an object collection for which a collection change was received to avoid queuing of collection updates that do not need to be replicated.

Regarding Claim 6, the combination of Kathuria and Rashid discloses all of the limitations of Claim 4.
However, while Kathuria discloses that that the update queue management component maintains an update queue associated with each object collection that stores an indication of the client devices that are subscribed to the object collection and a representation of updates to the object collection in a linear order (Kathuria figs. 3 and 4 and paragraphs 58, 60, 65 and 69), the combination of Kathuria and Rashid does not explicitly disclose “verifying whether an object, for which a new change notification 
In the same field of endeavor, Motwani discloses “verifying whether an object, for which a new change notification is to be generated, is already present in the container map and the already present change information is the "object updated" information and when it is and the new object change information is: a) object updated information - then the information is not modified; b) object removed information - then the object removed information is kept (Motwani figs. 2 and 5 and paragraphs 34-35, 47 and 60-61: database server 205 determines whether the changed data object is listed in an object user map, i.e., whether the object corresponding to the change data object is already listed in the object user map, and if not, processing ends).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kathuria, as modified by Rashid, to abort further processing of collection update notifications when it is determined that there are no subscribers to the update queue associated with an object collection for which a collection change was received as taught by Motwani. One of ordinary skill in the art would have been motivated to combine aborting further processing of collection update notifications when it is determined that there are no subscribers to the update queue associated with an object collection for which a collection change was received to avoid queuing of collection updates that do not need to be replicated.

Regarding Claim 7, the combination of Kathuria and Rashid discloses all of the limitations of Claim 4.
However, while Kathuria discloses that that the update queue management component maintains an update queue associated with each object collection that stores an indication of the client devices that are subscribed to the object collection and a representation of updates to the object collection in a linear order (Kathuria figs. 3 and 4 and paragraphs 58, 60, 65 and 69), the combination of Kathuria and Rashid does not explicitly disclose “verifying whether an object, for which a new change notification is to be generated, is already present in the container map and the already present change information is the "object removed" information and when it is and the new object change information is: a) object added information - then the object updated information is kept.”
In the same field of endeavor, Motwani discloses “verifying whether an object, for which a new change notification is to be generated, is already present in the container map and the already present change information is the "object removed" information and when it is and the new object change information is: a) object added information - then the object updated information is kept (Motwani figs. 2 and 5 and paragraphs 34-35, 47 and 60-61: database server 205 determines whether the changed data object is listed in an object user map, i.e., whether the object corresponding to the change data object is already listed in the object user map, and if not, processing ends).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kathuria, as modified by Rashid, to abort further processing of collection update notifications when it is determined that there are Motwani. One of ordinary skill in the art would have been motivated to combine aborting further processing of collection update notifications when it is determined that there are no subscribers to the update queue associated with an object collection for which a collection change was received to avoid queuing of collection updates that do not need to be replicated.

Claim 9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kathuria and Rashid in view of Shukla et al., Pub. No. US 2007/0050392 A1, hereby “Shukla”.

Regarding Claim 9, the combination of Kathuria and Rashid discloses all of the limitations of Claim 1.
However, while Kathuria discloses sending push notifications to subscribed client devices to alert them to changes in the subscribed collection (Kathuria paragraphs 28, 60, 69, 81 and 83), the combination of Kathuria and Rashid does not explicitly disclose “wherein the push notification sent to each client (403) comprises a sequence number, which is a value associated with the client and is incremented before a notification is sent to that client.”
In the same field of endeavor, Shukla discloses “wherein the push notification sent to each client (403) comprises a sequence number, which is a value associated with the client and is incremented before a notification is sent to that client (Shukla fig. 4 and paragraphs 43 and 45: change notifications place in notification queue 460 comprise a client identifier indicating the client 410 the change notification is intended for and a timestamp, i.e., a value that is incremented).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kathuria, as modified by Rashid, to include a timestamp in the push notifications indicating changes to the subscribed collection as taught by Shukla. One of ordinary skill in the art would have been motivated to combine including a timestamp in the push notifications indicating changes to the subscribed collection to enable the client device to determine the order the changes to the subscribed collection occurred (Rashid paragraph 45).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/            Supervisory Patent Examiner, Art Unit 2449